Citation Nr: 1208721	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  09-21 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in part, denied service connection for peripheral neuropathy of the lower extremities.

The Board notes that VA recently started to utilize the Virtual VA paperless claims processing system.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because a portion of the Veteran's records are contained in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA Examination

Under 38 C.F.R. § 19.31 (2011), a supplemental statement of the case (SSOC) must be furnished to the Veteran when additional pertinent evidence is received after a statement of the case or the most recent supplemental statement of the case has been issued.  See also 38 U.S.C.A. § 7105 (West 2002). 

In this case, the Virtual VA file contains a July 2011 examination report that addresses the nature and etiology of the Veteran's peripheral neuropathy of the lower extremities.  However, no SSOC was subsequently issued.  As the requirements for issuance of a SSOC have not been satisfied, a remand is required in order to ensure due process to the Veteran. 

Outstanding Treatment Records

In his June 2009 Substantive Appeal, the Veteran indicated that he had a work-related injury at the time that he first developed peripheral neuropathy in his lower extremities.  During his November 2008 VA examination, the Veteran reported falling in 1994 and being treated with a spinal cord stimulator.  These treatment records have not been associated with the claims file, but may be highly probative in addressing the Veteran's claims.  Therefore, on remand, the Veteran should be afforded an opportunity to obtain and submit those records.

VA Examination

Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Prior to receipt of the Veteran's June 2008 claim, and effective October 10, 2006, 38 C.F.R. § 3.310 was amended in order to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995), regarding secondary service connection on the basis of the aggravation of a nonservice-connected disorder by a service-connected disability.  See 71 Fed. Reg. 52744 (2006).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.

In this regard, the recent amendment to 38 C.F.R. § 3.310 provides, in pertinent part, that VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b) (2011).

A June 2008 Agent Orange registry worksheet indicates that the Veteran was diagnosed with peripheral neuropathy in 1990 and diabetes mellitus in 2006.  The Veteran also was afforded a VA examination in November 2008.  He reported an onset of lower extremity peripheral neuropathy symptoms in 1987 or 1988.  The examiner concluded that peripheral neuropathy of the lower extremities was less likely than not to have been caused by the Veteran's diabetes mellitus, as the neuropathy had its onset about 20 years before diabetes was diagnosed. 

In this case, the VA examination is inadequate.  Although the examiner concluded that peripheral neuropathy was not caused by diabetes, he did not address whether neuropathy was aggravated by diabetes.

The Board notes the July 2011 examination report in which the physician stated that the Veteran's peripheral neuropathy was related to his diabetes.  Her rationale was that type II diabetes mellitus was an independent risk factor for the development of peripheral neuropathy.  However, the examination report does not indicate that this physician reviewed the claims file, obtained a relevant history from the Veteran, or otherwise addressed the 20 year gap between the reported onset of neuropathy symptoms and the diagnosis of diabetes.

Therefore, in order to fairly adjudicate the Veteran's claim, a new examination is necessary.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request that the Veteran provide any medical records from 1987 through 1994 related to his lower extremity peripheral neuropathy and work injury, or that he provide information sufficient for VA to identify and request such records on his behalf, including the name and address of the treating physician, as well as dates of treatment.  If the physician indicates that such records require a signed release, the AMC/RO should secure such from the Veteran.  All attempts to obtain these records should be documented in the claims file.  If the search for such records has negative results, the AMC/RO should notify the Veteran and place a statement to that effect in the Veteran's claims file.

2.  The Veteran should be scheduled for a new examination to determine the nature and etiology of his peripheral neuropathy of the lower extremities.  The claims file should be made available to the examiner.  All indicated tests should be performed.  After a review of the claims folder and appropriate physical examination, the examiner should address the following:

(A) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy of the bilateral lower extremities is proximately due to, OR, alternatively, aggravated by the Veteran's service-connected diabetes mellitus.  If it is determined that the Veteran's peripheral neuropathy is aggravated by diabetes, to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.

The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed. A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note: The requested opinions on aggravation should be premised on the baseline level of severity of the peripheral neuropathy of the lower extremities before the onset of diabetes, or by the earliest medical evidence created at any time between the onset of diabetes and the examiner's current findings.

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed. If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated. If any claim remains denied, an SSOC should be provided to the Veteran and his representative.  The SSOC should specifically address the July 2011 examination, as well as the examination report obtained as a result of this remand.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


